By the court, James C. Smith, J.
As the merits of the-motion in the court below have been fully discussed in the-printed briefs submitted to us, and the disposition to be made of the orders appealed from, will necessarily affect the appeal from the judgment, I propose to consider the orders on their merits, instead of passing upon the motion to dismiss the appeals.
The motion to set aside the judgment for irregularity was properly denied; there was no irregularity in procuring the costs to be adjusted after the entry of judgment, and the amount thereof inserted by the clerk in blanks left for that purpose in the judgment. The practice is. authorized by the Code (§ 311).
The order allowing $100 to the guardian of George L. Bathbun, does not affect the appellants, and they cannot question its regularity. It directs the allowance to be paid *154out of a fund belonging to the infant, and he and the guardian are the only persons interested in it. If the practice pursued in obtaining the order and inserting it, and the amount of costs in the judgment had been irregular, as the appellants insist, such irregularity would not have impaired the judgment which was otherwise valid.
The court properly refused to set aside the judgment, in order to give the party further time to appeal.
The motion to strike the cause from the calendar, was properly granted, for the reason that the interests of the defendants, in whose behalf the motion was made, were adverse to those of the appellants, and they were entitled to notice of the appeal (Oode § 327.)
But a majority of the members of the court are of opinion that the appeals from the orders should be dismissed, on the ground that the orders were made after judgment, relate to matters of practice, and are not appealable to this court.
It results, therefore, that the only questions raised by the appeal from the judgment, are those existing between the appellants and the plaintiffs, and in respect to them no error is alleged. Consequently, the question whether Laura and Jane are entitled to interest on their legacies, and George is entitled to the rents, are not before us,
The appeals from the orders should be dismissed, and the judgment affirmed.
Ordered accordingly.